Citation Nr: 1712163	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-10 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for Meniere's syndrome with vertigo and cerebellar gait.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1966 to April 1970 and from May 1972 to May 1974 with additional service in the Navy Reserves and the Washington Air National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2009 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Pittsburgh, Pennsylvania.  In a March 2012 decision, the Board remanded the case for further development. 

However, as will be discussed in further detail, additional development is still necessary.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the present case, the Board remanded the case in a March 2012 decision in order to provide the Veteran with the opportunity to submit additional evidence and schedule the Veteran for a VA examination.  The Board also indicated that the Veteran asserted that he developed Meniere's syndrome with vertigo and cerebellar gait as a result of a motorcycle accident in service in 1966.  The Board confirmed that Veteran's service treatment records show that he was involved in a motorcycle accident in September 1966 and was rendered unconscious.  He was hospitalized for a period of six days and his diagnoses included a cerebral contusion and contusion and lacerations to the right ear right temporal scalp, and right orbital areas. 

In a September 2016 supplemental statement of the case (SSOC), the RO continued to deny the Veteran's claim for benefits.  The rationale for the denial stated that while the case was originally denied for lack of diagnosis, history and findings supported a bilateral Meniere-like syndrome.  In addition, it was indicated that the Veteran was treated with Betahistin, that there was possible presence of influence of the spinal problems on the vertigo symptoms, and possible consideration of orthopedic treatment.   However, it was further noted that the Veteran did not furnish the medical records the RO requested per the Board's remand, and absent a link between the Veteran's lay statements and current medical diagnosis, the case must be denied.  Furthermore, the RO stated that the Veteran was informed of a scheduled examination and that on August 26, 2016, the RO received "word from the examination facility" that the Veteran refused the examination. 

However, in a March 2017 appellate brief submitted by the Veteran's representative, the Veteran contested the RO's determination that he refused the examination.  It is asserted that although he was notified that a request was made for a VA examination for his claimed Meniere's syndrome and that it will be performed by a contractor, the examination was never conducted. 

The Board notes that the record includes the following documents post-remand: 
(i) A June 2015 request for VA examination; (ii) A June 2015 letter to the Veteran asking for additional medical information to substantiate his claim; (iii) A March 2016 deferred rating indicating that an examination was never scheduled; (iv) an August 2016 VA memo showing that a contractor was selected for the examination and the cost of the examination, but the location showing "not set"; and (v) An August 2016 correspondence from VA to the Veteran indicating that a VA contractor was asked to conduct the examination and that the Foreign Medical Program (FMP) will no longer reimburse the Veteran for any travel expenses associated with the examination. 

Since the RO's statement that the Veteran refused the examination is not supported by any of the evidence in the record, to include the statements presented by his representative, the Board must remand the case for additional development. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an additional opportunity to submit any relevant medical records that would help substantiate his claim. 

2.  Reschedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any Meniere's syndrome, vertigo and cerebellar gait that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post service medical records, and lay statements and assertions.

**It should be noted that the Veteran contends that he developed Meniere's syndrome with vertigo and a cerebellar gait as a result of a motorcycle accident in service, or that such disability is etiologically related to his hearing loss and/or tinnitus.

After examining the Veteran and reviewing his claims file, the examiner should:

(a)  Identify all any current Meniere's syndrome, vertigo, and/or cerebellar gait currently shown (i.e., since the beginning of the claim). 

(b)  For each disability currently identified, the examiner should opine as to whether it is more likely than not (50 percent or greater) that the current disability is related to the Veteran's military service, including in-service noise exposure, his September 1966 in-service motorcycle accident, and/or his in-service falls. 

(c) ADDITIONALLY, the examiner should opine whether a current disability is proximately due to, or chronically aggravated by his already service-connected disabilities of bilateral hearing loss and tinnitus.  

A complete rationale should be provided for all opinions.

3.  AFTER completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs. 

4.  Then, the development requested has been fully completed, the case should be reviewed by the AOJ based on the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




